Judgment affirmed, with costs. Memorandum: This is an action for false imprisonment. It was so stipulated upon the trial. The question is whether the Statute of Limitations began to run on July 19, 1940, when plaintiff was released from jail or on December 21, 1942, when the judgment of conviction was reversed. The gist of an action for false imprisonment is the unlawful detention. (Schultz v. Greenwood Cemetery, 190 N. Y. 276, 278.) The plaintiff had two years from July 19, 1940, in which to commence his action for false imprisonment. (Civ. Prac. Act, § 50; Dusenbury v. Keiley, 85 N. Y. 383; Van Ingen v. Snyder, 24 Hun 81.) All concur. (The judgment is for defendant for no cause of action in an action for damages for alleged false arrest.) Present — Taylor, P. J., Dowling, MeCurn, Larkin and Love, JJ.